Title: From Thomas Jefferson to Horatio Gates, 19 November 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Nov. 19. 1780

The vessel which had been sent by Genl. Leslie, to Charles town as we supposed, returned about the 12th. inst. The enemy began to embark soon after from Portsmouth, and in the night of the 15th. compleated the embarkation of their whole force. In the morning of the 16th. some of our people entered Portsmouth. They had left their works unfinished and undestroyed. Great numbers of negroes who had gone over to them were left either for want of ship room, or through choice. They had not moved from Elizabeth river at 11 o’clock A.M. of the 16th. They gave out that they intended up James river but the precipitate abandoning of works on receipt of some communication or other from Charlestown, was not likely to be for the purpose of coming up James river. I received this intelligence by express from Genl. Muhlenberg yesterday morning. As the enemy’s situation was such as to give reason to expect every moment a moveme[nt] in some direction, I delayed sending off notice to you in hopes that that movement would point out their destination. But [no] such information being yet come to hand I think it proper no longer to delay communicating to you so much.
Since writing so far your favor of the [8]th inst. comes to hand, accompan[ied] by one from Genl. Stevens at Hillsborough of the 10th. A strange derangement indeed our riders have got into to be 9 days coming from Hillsborough. I shall be very happy if the departure of the enemy which I hourly expect to have confirmed, shall leave us at liberty to send you a substantial reinforcement. The men being now in the feild may be marched directly Southwardly. What may be it’s precise amount I can[not] say till I get from Genl. Muhlenberg a return of the 18 months m[en], the 8 months men and militia who had been stopped here on their way to the Southward, and from Genl. Lawson a return of the volunteers he has engaged to go to the Southward.
I have the honour to be with the greatest esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

